DETAILED ACTION
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 11/01/2021 and 07/14/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1 and 13, EZAKI et al. (U.S. 20180014312) disclose the base station 100 is, for example, a communication apparatus or wireless communication apparatus which provides various services such as a call service and a web browsing service to the narrowband terminal 200-1 and the broadband terminal 200-2, which are located in the service available range (or cell range) of the base station 100; Harada et al. (U.S. 20090105925) disclose a travel history collection system that transmits to a center device by using a narrow band wireless communication through the narrow band wireless communication or broad band wireless communication depending on the availability for greatly reducing the communication load of the broad band wireless communication and for relatively quickly transmitting the travel history to the center device in order to accurately generating and providing the traffic information; CHOI et al. (U.S. 20130182680) disclose the eNB may transmit the SIB information about the MTC UE by TDM at periods different from the periods of transmitting the SIB information about the LTE UE. Here, the SIB information about the MTC UE may be newly generated according to a narrow band (1.4 MHz), or SIB information about LTE UE used in the narrow band may be used as the SIB information about the MTC UE; Ochiai et al. (U.S. 20090029710) disclose a mobile station first 
For claims 2-12 and 14-20, the claims are dependent on claims 1 and 13 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/29/2022